DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (USPG Pub No. 2019/0179176) in view of Liberman et al. (USP No. 8,345,364), hereinafter “Liberman”.
Regarding claim 1, Hu discloses a system (see Fig. 1), the system comprising: an optical limiter device (Paragraph 79) comprising: a plurality of nanostructures (104) (see Fig. 1), wherein at least a subset of the plurality of nanostructures (104) is configured to: receive incident light (Paragraph 83); and generate heat in response to the incident light (Paragraph 83); and a thermochromic material (102) (Paragraph 82), wherein; the thermochromic material (102) is a continuous layer (see Fig. 1), each of the plurality of nanostructures (104) is at least partially embedded in the thermochromic material (102) (Paragraph 88 – “at least partially embedded” means the minimum requirement is partial therefore completely embedded 
	Hu discloses the claimed invention, but does not specify for facilitating aperture protection, generate heat by oscillating in response to the incident light when the incident light has at least a threshold irradiance, wherein the threshold irradiance is 0.1 W/cm2. In the same field of endeavor, Liberman discloses for facilitating aperture protection (Col. 18, Lines 24-27), generate heat by oscillating in response to the incident light when the incident light has at least a threshold irradiance (Col. 18, Lines 8-11), wherein the threshold irradiance is 0.1 W/cm2 (Col. 5, Line 55 – Col. 6, Line 14, Col. 20, Lines 60-63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hu with for facilitating aperture protection, generate heat by oscillating in response to the incident light when the incident light has at least a threshold irradiance, wherein the threshold irradiance is 0.1 W/cm2 of Liberman for the purpose of providing protection of photosensitive objects from intense light (Col. 1, Lines 14-16). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Regarding claim 2, Hu and Liberman teach the system as is set forth above, Liberman further discloses wherein the subset of the plurality of nanostructures is configured to generate the heat by oscillating in response to the incident light when the incident light has a frequency within a frequency range and has at least the threshold irradiance (Col. 19, Line 63 – Col. 20, Line 24). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).	 
Regarding claim 3, Hu and Liberman teach the system as is set forth above, Liberman further discloses wherein the threshold irradiance and the frequency range are based at least in part on a physical property of the plurality of nanostructures (Col. 19, Line 63 – Col. 20, Line 24).  
Regarding claim 5, Hu further discloses further comprising a substrate layer in contact with the thermochromic material (Paragraph 238), wherein the first portion of the thermochromic material is configured to: transition from the first state to the second state when the heat increases the first portion of the thermochromic material to a temperature above a threshold temperature (Paragraphs 82-86, 90, 91, 115, 117, 217); and transition from the second state to the first state when the first portion of the thermochromic material decreases to a temperature below the threshold temperature (Paragraphs 82-86, 90, 91, 115, 117, 217), wherein a thickness of the thermochromic material is between 10 nm and 500 nm (Paragraphs 47, 128, 119 – the thickness is modified based on the desired influence on the optical switching behavior, response rate, etc.).
Regarding claim 8, Hu further discloses wherein the plurality of nanostructures (104) form part of a continuous metamaterial layer, and wherein the continuous metamaterial layer is in contact with the thermochromic material (102) (Paragraphs 87-89, 111).
Regarding claim 9, Hu and Liberman teach the system as is set forth above for claim 1, Liberman further discloses wherein the system is a vehicle, a sensor, or a wearable device, wherein the first portion of the thermochromic material is configured to block the incident light when the first portion of the thermochromic material is in the second state to prevent the incident light from reaching one or more operators of the system and/or one or more components of the system (Col. 18, Lines 4-42).
Regarding claim 10, Hu and Liberman teach the system as is set forth above, Liberman further discloses wherein: the system is an aircraft vehicle (Col. 18, Lines 4-42); the system further comprises: a housing (Col. 18, Lines 4-42); and one or more engagement elements coupled to the housing and configured to receive the optical limiter device (Col. 18, Lines 4-42); and the optical limiter device is configured to engage with the one or more engagement elements and selectively pass light into the aircraft vehicle (Col. 18, Lines 4-42).
Regarding claim 11, Hu discloses a method of making the system of claim 1, the method comprising: providing a substrate layer (Paragraph 238); disposing the thermochromic material (102) on the substrate layer (see Fig. 1); providing the plurality of nanostructures (104) such that each of the plurality of nanostructures is in contact with the thermochromic material (see Fig. 1, Paragraph 88). Hu and Liberman teach the system as is set forth above for claim 1, Liberman further discloses and engaging the optical limiter device with one or more engagement elements configured to receive the optical limiter device (Col. 18, Lines 4-42).
Regarding claim 12, Hu further discloses wherein the providing the plurality of nanostructures (104) comprises distributing the plurality of nanostructures (104) throughout the thermochromic material (102) such that each of the plurality of nanostructures (104) is at least partially embedded in the thermochromic material (102) (Paragraph 88).
Regarding claim 13, Hu further discloses wherein the providing the plurality of nanostructures (104) comprises forming a continuous metamaterial layer that comprises the plurality of nanostructures (104) (Paragraphs 87-89, 111).
Regarding claim 14, Hu discloses a method, the method comprising: receiving, by at least a subset of a plurality of nanostructures (104), incident light, wherein each of the plurality of nanostructures (104) is at least partially embedded in a thermochromic material (102) wherein the thermochromic material (102) is a continuous layer (see Fig. 1, Paragraphs 82, 83, 88 – “at least partially embedded” means the minimum requirement is partial therefore completely embedded nanoparticles are inclusive of this requirement); generating, by the subset of the plurality of nanostructures (104), heat in response to the incident light (Paragraph 83); transitioning a first portion of the thermochromic material (102) from a first state to a second state in response to the heat generated by the subset of the plurality of nanostructures (104) (Paragraphs 84, 86); blocking, by the first portion of the thermochromic material (102), the incident light when the first portion of the thermochromic material is in the second state by absorbing the incident light (Paragraphs 84, 86); and transitioning a second portion of the thermochromic material (102) from the first state to the second state in response to the absorbing the incident light by the first portion (Paragraphs 95, 96). The first and second portions of the thermochromic material are interpreted as regions of the material surrounding the nanostructures. The first portion is interpreted as the immediate surrounding region that is in direct contact with said nanostructure. The second portion is interpreted as the region of the thermochromic material located outside of the immediate surrounding region. In addition, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Lastly, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	Hu discloses the claimed invention, but does not specify for facilitating aperture protection, heat by oscillating in response to the incident light when the incident light has at least a threshold irradiance, wherein the threshold irradiance is 0.1 W/cm2. In the same field of endeavor, Liberman discloses for facilitating aperture protection (Col. 18, Lines 24-27), heat by oscillating in response to the incident light when the incident light has at least a threshold irradiance (Col. 18, Lines 8-11), wherein the threshold irradiance is 0.1 W/cm2 (Col. 5, Line 55 – Col. 6, Line 14, Col. 20, Lines 60-63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Hu with for facilitating aperture protection, generate heat by oscillating in response to the incident light when the incident light has at least a threshold irradiance, wherein the threshold irradiance is 0.1 W/cm2 of Liberman for the purpose of providing protection of photosensitive objects from intense light (Col. 1, Lines 14-16). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Regarding claim 15, Hu further discloses wherein the heat is generated in response to the incident light when the incident light has a wavelength within a wavelength range and has at least the threshold irradiance (Paragraphs 82-86, 90, 91, 115, 117, 217).
Regarding claim 16, Hu further discloses further comprising, while the first portion is in the second state, passing, through a third portion of the thermochromic material that is separate from the first portion and the second portion and extends through an entire thickness of the thermochromic material light having a wavelength outside the wavelength range and/or having less than the threshold irradiance (Paragraphs 82-86, 90, 91, 95, 96, 115, 117, 217). The third portion is interpreted as the region of the thermochromic material located outside of the second portion. In addition, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Lastly, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 18, Hu further discloses wherein the first portion of the thermochromic material (102) transitions from the first state to the second state when the heat increases the first portion of the thermochromic material (102) to a temperature above a threshold temperature, the method further comprising transitioning the first portion from the second state to the first state when the first portion of the thermochromic material decreases to a temperature below the threshold temperature (Paragraphs 82-86, 90, 91, 115, 117, 217), wherein the generating heat is based in part on coupling between at least two nanostructures among the subset (Paragraphs 87, 88).
Regarding claim 20, Hu further discloses wherein the plurality of nanostructures (104) form part of a continuous metamaterial layer, and wherein the continuous metamaterial layer is in contact with the thermochromic material (102) (Paragraphs 87-89, 111). Hu and Liberman teach the system as is set forth above for claim 14, Liberman further discloses and wherein the plurality of nanostructures comprises a plurality of cross-shaped nanostructures (Col. 18, Lines 11-13, 61 – Col. 19, Line 5). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (USPG Pub No. 2019/0179176) in view of Liberman (USP No. 8,345,364) as applied to claim 1 above, and further in view of Kaye et al. (USPG Pub No. 2010/0309539), hereinafter “Kaye”.
Regarding claim 4, Hu further discloses wherein, when the first portion of the thermochromic material (102) is in the second state, the first portion of the thermochromic material (102) is configured to block the incident light further by scattering the incident light (Paragraph 144). Hu and Liberman disclose the claimed invention, but do not specify and wherein the first portion of the thermochromic material is configured to transition from the first state to the second state in a duration of less than 1μs. In the same field of endeavor, Kaye discloses and wherein the first portion of the thermochromic material is configured to transition from the first state to the second state in a duration of less than 1μs (Paragraph 49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hu and Liberman with and wherein the first portion of the thermochromic material is configured to transition from the first state to the second state in a duration of less than 1μs of Kaye for the purpose of providing an optical switch to block or substantially limit the transmittance of light for a variety of different applications (Paragraph 4).
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (USPG Pub No. 2019/0179176) in view of Liberman (USP No. 8,345,364) as applied to claims 1 and 14 above, and further in view of Tanielian (USPG Pub No. 2019/0094574).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 7, Hu and Liberman disclose the claimed invention, but do not specify wherein at least one of the plurality of nanostructures comprises a core and a shell encompassing the core. In the same field of endeavor, Tanielian discloses wherein at least one of the plurality of nanostructures comprises a core and a shell encompassing the core (Paragraph 43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hu and Liberman with wherein at least one of the plurality of nanostructures comprises a core and a shell encompassing the core of Tanielian for the purpose of providing better scattering efficiency (Paragraph 43).  
Regarding claim 21, Hu, Liberman and Tanielian teach the system as is set forth above for claim 7, Tanielian further discloses wherein the shell comprises a metal material, and wherein the core comprises a semiconductor material (Paragraph 43). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (USPG Pub No. 2019/0179176) in view of Liberman (USP No. 8,345,364) as applied to claim 14 above, and further in view of in view of Tanielian (USPG Pub No. 2019/0094574) and Kaye (USPG Pub No. 2010/0309539)
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 19, Hu and Liberman disclose the claimed invention, but do not specify wherein at least one of the plurality of nanostructures comprises a core and a shell encompassing the core, and wherein the transitioning the first portion occurs in a duration of less than 1μs. In the same field of endeavor, Tanielian discloses wherein at least one of the plurality of nanostructures comprises a core and a shell encompassing the core (Paragraph 43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Hu and Liberman with wherein at least one of the plurality of nanostructures comprises a core and a shell encompassing the core of Tanielian for the purpose of providing better scattering efficiency (Paragraph 43).  
Hu, Liberman and Tanielian disclose the claimed invention, but do not specify and wherein the transitioning the first portion occurs in a duration of less than 1μs. In the same field of endeavor, Kaye discloses and wherein the transitioning the first portion occurs in a duration of less than 1μs (Paragraph 49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Hu, Liberman and Tanielian with and wherein the transitioning the first portion occurs in a duration of less than 1μs of Kaye for the purpose of providing an optical switch to block or substantially limit the transmittance of light for a variety of different applications (Paragraph 4).
Regarding claim 22, Hu, Liberman and Tanielian teach the system as is set forth above for claim 21, Tanielian further discloses wherein the shell further comprises dopants in the metal material (Paragraph 43). Hu, Liberman and Tanielian disclose the claimed invention, but do not specify and wherein the thermochromic material is vanadium dioxide or spiropyran. In the same field of endeavor, Kaye discloses and wherein the thermochromic material is vanadium dioxide or spiropyran (Paragraph 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hu, Liberman and Tanielian with and wherein the thermochromic material is vanadium dioxide or spiropyran of Kaye for the purpose of providing an optical switch to block or substantially limit the transmittance of light for a variety of different applications (Paragraph 4). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. Applicant argued that Hu in view of Liberman does not disclose or teach the claims as presented. With respect to independent claims 1 and 14, Col. 5, line 55 – Col. 6, line 14 and Col. 20, lines 58-63 of Liberman teaches minimum threshold intensities that are expected to differ depending on the desired application of the device and for the desired wavelength of incident light within at least a broadband range of the visible, infrared or ultraviolet spectrum. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In response to applicant's argument that Liberman cannot be applied to Hu’s architecture, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hu teaches the limitations of independent claims 1 and 14 except for providing the system for aperture protection and the nanostructures generating heat by oscillating in response to the incident light when the light has at least a threshold irradiance of 0.1 W/cm2. Although these features are known within the level of ordinary skill in the art, Liberman is cited to provide further evidence of this knowledge. Modifying the system of Hu with the teachings of Liberman would have been obvious to one of ordinary skill in the art for the desired application of the system. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
	Regarding claims 4 and 5, the transition duration of the first portion of the thermochromic material and the thickness of the thermochromic material are ranges that are capable of being realized by one of ordinary skill in the art. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). This is further evidenced by Kaye. In Paragraph 49, Kaye teaches that the optical limiting devices can be configured differently by adjusting a variety of different variables such as materials, particle sizes and array designs, layer thicknesses, doping of the phase-changing material, etc. so as to provide the devices with selected optical properties for the desired application. For these reasons, the claims are rendered obvious over Hu in view of Liberman.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/3/2021